DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-9 and 18-19, drawn to location server
Group II, claim(s) 10-17, drawn to access node 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because the groups do not share the same or corresponding technical feature.  Group I contains the exclusive technical feature of deciding inter-frequency measurement information, lacking in Group II.

David Purks Reg. 40133 on 11/4/2021 a provisional election was made without traverse to prosecute the invention of Group I, claim 1-9 and 18-19.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 10-17 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 9 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kazmi; Muhammad Ali et al.	US 20120184290
Regarding Claims 1 and 18, Kazmi discloses A method implemented at a location server (See Kazmi Fig. 1, Fig. 2, Fig. 6, Fig. 9), comprising:
deciding inter-frequency measurement information for positioning a user equipment, UE, wherein the inter-frequency measurement information comprises at least one frequency other than a frequency of a serving cell of the UE; sending a first measurement request containing the inter-frequency measurement information to an access node of the serving cell (See Kazmi Fig. 2, Fig. 9, [0141] Furthermore, those skilled in the art will appreciate that a network node 44 herein generally performs the method 300 illustrated in FIG. 9. As shown in FIG. 9, the method 300 includes obtaining information that indicates one or more non-serving ;
receiving a first measurement result from the access node (See Kazmi [0141] then sending the obtained information to the base station 40-s (Block 320); [0014]-[0015] The UE's E-CID measurements are reported by the UE to the positioning server (e.g. E-SMLC or SLP) over LPP);
and determining a position of the UE based on the measurement result (See Kazmi [0071] These positioning measurements are to be used by the terminal itself, or some other network node 44 in the core network 35 (e.g., a positioning node), for determining the device's geographic position).
Regarding Claim 2, Kazmi discloses wherein the inter-frequency measurement information further comprises a number of the at least one frequency and/or a number of neighboring cells of each of the at least one frequency (See Kazmi [0141] one or more non-serving frequencies f.sub.1, f.sub).
Regarding Claim 9, Kazmi discloses wherein the first measurement request comprises a LPPa E-CID Measurement Initiation Request or a NRPPa E-CID Measurement Initiation Request and the first measurement result is received via a LPPa E-CID Measurement Initiation Response or a NRPPa E-CID Measurement Initiation response (See Kazmi [0014]-[0015] The UE's E-CID measurements are reported by the UE to the positioning server (e.g. E-SMLC or SLP) over LPP, and the E-UTRAN E-CID measurements are reported by the eNodeB to the positioning node over LPPa. [0020]-0022])
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kazmi; Muhammad Ali et al.  US 20120184290 in view of Futaki; Hisashi et al. US 20150050939.
Regarding Claim 3, Kazmi discloses the inter-frequency measurement information (See Kazmi Fig. 8, [0140]-[0141] “..As shown in FIG. 8, the method 200 includes obtaining information that indicates one or more non-serving frequencies f.sub.1, f.sub.2 on which the wireless device 36 is to perform one or more positioning measurements (Block 210).. and then sending the obtained information to the base station 40-s (Block 320)”)
Kazmi does not explicitly disclose the inter-frequency measurement information further comprises a first indication indicating that measurements should be collected based on non-positioning event or a second indication indicating that measurements should be collected based on positioning request.
Futaki teaches the inter-frequency measurement information further comprises a first indication indicating that measurements should be collected based on non-positioning event or a second indication indicating that measurements should be collected based on positioning request (See Futaki[0064] The terminal measurement procedure (S101) shown in FIG. 2 may be performed periodically or aperiodically. The execution of the aperiodic terminal measurement 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the invention of Kazmi to include the noted teachings of Futaki, in order to simplification of a measurement function (Futaki [0024]).
Regarding Claim 5, Kazmi discloses sending a measurement request for the frequency of the serving cell to the access node (See Kazmi [0025]-[0026] intra-frequency measurement of serving cell);
receiving a second measurement result from the access node (See Kazmi [0141] then sending the obtained information to the base station 40-s (Block 320);  [0014]-[0015] The UE's E-CID measurements are reported by the UE to the positioning server (e.g. E-SMLC or SLP) over LPP);
determining a preliminary position of the UE based on the second measurement result
(See Kazmi [0071] These positioning measurements are to be used by the terminal itself, or some other network node 44 in the core network 35 (e.g., a positioning node), for determining the device's geographic position.).
	Kazmi does not explicitly disclose retrieving a second set of frequencies associated with the preliminary position from a location database; 
wherein the deciding inter-frequency measurement information step comprises: selecting some or all of the second set of frequencies as the at least one frequency. 
retrieving a second set of frequencies associated with the preliminary position from a location database; wherein the deciding inter-frequency measurement information step comprises: selecting some or all of the second set of frequencies as the at least one frequency (See Futaki [0006] The base station information indicates, for example, a geographical location of the base station and height of an antenna utilized by the base station. [0008] (2) The GDB determines at least one candidate frequency that can be secondarily used based on the base station information, a frequency band).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the invention of Kazmi to include the noted teachings of Futaki, in order to simplification of a measurement function (Futaki [0024]).

Claim 4, 6, 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kazmi; Muhammad Ali et al.	US 20120184290 in view of Edge; Stephen William	US 20180054795
Regarding Claims 4 and 19, Kazmi discloses retrieving a first set of frequencies associated with the serving cell; wherein the deciding inter-frequency measurement information step comprises: 	selecting some or all of the first set of frequencies as the at least one frequency (See Kazmi Fig. 9, [0141] the method 300 includes obtaining information that indicates one or more non-serving frequencies f.sub.1, f.sub.2 on which the wireless device 36 is to perform one or more positioning measurements (Block 310)).
Kazmi does not explicitly disclose receiving a location request containing an identifier of the serving cell from a mobility management node;
retrieving a first set of frequencies associated with the serving cell from a location database.
Edge teaches receiving a location request containing an identifier of the serving cell from a mobility management node (See Edge Fig. 3 308 [0121] At stage 308, the MME 108 sends to the E-SMLC 110 an LCS-AP Location Request message for the deferred location request received at stage 303 and may include the current serving cell ID for the UE 102);
retrieving a first set of frequencies associated with the serving cell from a location database (See Edge [0050] “..location servers, such as E-SMLC 110 or H-SLP 118, may be capable of providing positioning assistance data to UE 102 including,.. location servers may comprise an almanac (e.g. a Base Station Almanac (BSA)) which indicates the locations and identities of cellular transceivers and transmitters (e.g. eNBs 104 and 106) and/or local transceivers and transmitters in a particular region or regions such as a particular venue..”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the invention of Kazmi to include the noted teachings of Edge, in order for improving signal acquisition and measurement accuracy by UE (UEs) (Edge [0050]).
Regarding Claim 6, the combination teaches wherein the selecting step is performed based on operator configuration, UE's capability to support multi radio frequency, positioning accuracy requirement, or appearance probabilities of the frequencies in the serving cell (See Edge [0050] “..location servers, such as E-SMLC 110 or H-SLP 118, may be capable of providing positioning assistance data to UE 102 including,.. location servers may comprise an almanac (e.g. a Base Station Almanac (BSA)) which indicates the locations and identities of cellular .
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the invention of Kazmi to include the noted teachings of Edge, in order for improving signal acquisition and measurement accuracy by UE (UEs) (Edge [0050]).
.
Regarding Claim 8, Kazmi discloses wherein the first measurement result comprises measurements for some or all of the at least one frequency (See Kazmi Fig. 8, [0140]-[0141] “..As shown in FIG. 8, the method 200 includes obtaining information that indicates one or more non-serving frequencies f.sub.1, f.sub.2 on which the wireless device 36 is to perform one or more positioning measurements (Block 210).. and then sending the obtained information to the base station 40-s (Block 320)”)
Kazmi does not explicitly disclose the measurements are marked with cell of the frequency and/or a third indication indicating whether the measurements are collected based on non-positioning event or the measurements are collected based on positioning request
Edge teaches the measurements are marked with cell of the frequency and/or a third indication indicating whether the measurements are collected based on non-positioning event or the measurements are collected based on positioning request (See Edge [0136], [0147] the location measurements may include at least one of a cell ID, RSSI, RSRP, RSRQ, RSTD or RTT measurement)
.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kazmi; Muhammad Ali et al.  US 20120184290 in view of Shi; Liang et al. US 20140038639..
Regarding Claim 7, Kazmi teaches the determining a position of the UE based on the measurement result.
Kazmi does not explicitly disclose calculating similarities between measurements in the first measurement result and corresponding signatures recorded in a location database; determining the position of the UE based on the calculated similarities.
	Shi teaches calculating similarities between measurements in the first measurement result and corresponding signatures recorded in a location database; determining the position of the UE based on the calculated similarities (See Shi [0010], [0087] “..the processor 630 retrieves the best matching fingerprint or one having the highest similarity for the location-dependent data from the database 620, and generates positioning result by determining the location corresponding to the best matching fingerprint as the mobile device's location if its similarity exceeds a predetermined threshold..”)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the invention of Kazmi to include the noted teachings of Shi, in order to find position from real radio condition measurements (Shi [0004]).

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAIR AHSAN whose telephone number is (571)272-1323. The examiner can normally be reached Monday - Friday 10-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/UMAIR AHSAN/Examiner, Art Unit 2647